 Case 1:20-cv-00129-IMK Document 6 Filed 07/20/21 Page 1 of 7 PageID #: 33



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

PETRUS NGOZI HAWKINS,

              Petitioner,

v.                                          CIVIL ACTION No. 1:20CV129
                                          CRIMINAL ACTION No. 1:08CR68
                                                 (Judge Keeley)

UNITED STATES OF AMERICA,

              Respondent.

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
  2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

     Pending before the Court is a motion pursuant to 28 U.S.C. §

2255 to vacate, set aside, or correct sentence filed by the

petitioner, Petrus Ngozi Hawkins (“Hawkins”) (Dkt. No. 1).1 For the

reasons that follow, the Court concludes that Hawkins’s motion is

untimely under 28 U.S.C. § 2255(f)(1), DENIES the motion (Dkt. No.

1), and DISMISSES this case WITHOUT PREJUDICE.

                         I. PROCEDURAL BACKGROUND

     On June 30, 2020, Hawkins filed a § 2255 motion to vacate, set

aside,   or    correct   his   sentence   (Dkt.   No.   1).   Following      a

preliminary review of Hawkin’s motion under Rule 4 of the Rules

Governing § 2255 Proceedings, the Court concluded that Hawkins’s

motion may be untimely and issued a notice pursuant to Hill v.

Braxton, 277 F.3d 701, 707 (4th Cir. 2002) (“Notice”), warning him



     1

All docket numbers, unless otherwise noted, refer to Civil Action
No. 1:20CV129.
 Case 1:20-cv-00129-IMK Document 6 Filed 07/20/21 Page 2 of 7 PageID #: 34



HAWKINS v. USA                                        1:20CV129/1:08CR68

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
  2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
that his case may be dismissed unless he could demonstrate why the

one-year statute of limitations should be equitably tolled (Dkt.

No. 4). Despite receiving the Notice on September 8, 2020, Hawkins

has failed to respond (Dkt. No. 5).

                   II. ONE-YEAR LIMITATION PERIOD

     The Anti-Terrorism and Effective Death Penalty Act of 1996

(“AEDPA”) established a one-year statute of limitations for filing

a habeas petition under § 2255. Under the AEDPA, the limitation

period runs from the latest of:

     (1)   the date on which        the   judgment    of conviction
           becomes final;

     (2)   the date on which the impediment to making a motion
           created by the governmental action in violation of
           the Constitution or laws of the United States is
           removed, if the movant was prevented from making a
           motion by such governmental action;

     (3)   the date on which the right was initially
           recognized by the Supreme Court, if that right has
           been newly recognized by the Supreme Court and made
           retroactively applicable to cases on collateral
           review; or

     (4)   the date on which the facts supporting the claim or
           claims presented could have been discovered through
           the exercise of due diligence.

     28 U.S.C. § 2255(f)(1)-(4).

     In the Fourth Circuit, when a § 2255 motion appears untimely

and the Government has not filed a motion to dismiss based on the


                                    2
 Case 1:20-cv-00129-IMK Document 6 Filed 07/20/21 Page 3 of 7 PageID #: 35



HAWKINS v. USA                                           1:20CV129/1:08CR68

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
  2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
one-year statute of limitations, courts must warn petitioners that

the case is subject to dismissal absent a sufficient explanation.

See United States v. Sosa, 364 F.3d 507 (4th Cir. 2004); Hill v.

Braxton, 277 F.3d 701, 707 (4th Cir. 2002).

                                III. ANALYSIS

     On October 30, 2008, Hawkins pleaded guilty to one count of

possession with the intent to distribute less than fifty (50)

kilograms of marijuana within 1,000 feet of a protected location

(“drug   offense”),   in   violation      of   21    U.S.C.   §§    841(a)(1),

841(b)(1)(C), 846, and 860 (Case No. 1:08CR68, Dkt. No. 16). On

March 3, 2009, the Court sentenced Hawkins to 12 months and one day

of imprisonment, followed by a four-year term of supervised release

(Case No. 1:08CR68, Dkt. No. 22). The Court entered judgment on

March 12, 2009. Because Hawkins did not appeal, his conviction for

the drug offense became final fourteen (14) days later, on March

26, 2009. See Case No. 1:08CR68, Dkt. Nos. 22, 24; Fed. R. App. P.

4(b)(1)(A)(I).

     Later,   on   April   1,    2014,    while     Hawkins   was   serving   a

revocation sentence of 10 months for violating his conditions of

supervision, a grand jury sitting in this District returned an

indictment charging him with being a felon in possession of a

firearm (“firearm offense”), in violation of 18 U.S.C. §§ 922(g)(1)

                                      3
 Case 1:20-cv-00129-IMK Document 6 Filed 07/20/21 Page 4 of 7 PageID #: 36



HAWKINS v. USA                                        1:20CV129/1:08CR68

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
  2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
and 924(a)(1) (Case No. 1:14CR29, Dkt. No. 1). After Hawkins

pleaded guilty to this offense, the Court sentenced him to 46

months of imprisonment, followed by a two-year term of supervised

release (Case No. 1:14CR29, Dkt. Nos. 26, 32). The Court entered

Judgment in the case on October 27, 2014 (Case No. 1:14CR29, Dkt.

No. 34). Hawkins did not appeal this firearm conviction, which

became final on November 10, 2014. Fed. R. App. P. 4(b)(1)(A)(I).

     The Federal Rules of Appellate Procedure require that “a

defendant’s notice of appeal must be filed in the district court

within 14 days after . . . the entry of either the judgment or the

order being appealed.” Fed. R. App. P. 4(b)(1)(A). A criminal

conviction becomes final when the time for a direct appeal expires

and the defendant has not noticed an appeal. United States v.

Oliver, 878 F.3d 120, 125 (4th Cir. 2017).

     Although Hawkins filed his § 2255 motion in Criminal Action

No. 1:08CR68, the drug case, his argument references his guilty

plea for his firearm offense. In any event, he never filed his

motion until June 30, 2020, well past the applicable statute of

limitations for either offense. In his motion, Hawkins argues that

his counsel was ineffective because, at the time of his guilty

plea, he failed to advise Hawkins that the government had to

establish as an element of 18 U.S.C. § 922(g) that Hawkins knew he

                                    4
 Case 1:20-cv-00129-IMK Document 6 Filed 07/20/21 Page 5 of 7 PageID #: 37



HAWKINS v. USA                                        1:20CV129/1:08CR68

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
  2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
was a convicted felon (Dkt. No. 1 at 4-6).

     Liberally   construed,    Hawkins    contends   that   the   one-year

statute of limitations does not bar his motion because the recent

case of Rehaif v. United States, 139 S. Ct. 2191 (2019), impacts

his § 922(g) convictions. See § 2255(f)(3). In Rehaif, the Supreme

Court held that, in a prosecution under 18 U.S.C. §§ 922(g) and

924(a)(2), the Government must prove that the defendant knew he

possessed a firearm, and that he knew he belonged to the category

of persons barred from possessing a firearm. Id. at 2195. In doing

so, it clarified the requirements of §§ 922(g) and 924(a)(2).

Importantly, however, in Greer v. United States, 141 S. Ct. 2090

(2021), the Supreme Court recently confirmed that Rehaif did not

announce a new rule of constitutional law, or make any such rule

retroactive on collateral review. Hawkins’s motion, therefore, was

untimely filed, and because he has failed to demonstrate any good

cause why the statute of limitations should be tolled, his case is

subject to dismissal.

                             IV. CONCLUSION

     For the reasons discussed, the Court DISMISSES this case

WITHOUT PREJUDICE.

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment order

in favor of the United States; to transmit copies of this order to

                                    5
 Case 1:20-cv-00129-IMK Document 6 Filed 07/20/21 Page 6 of 7 PageID #: 38



HAWKINS v. USA                                              1:20CV129/1:08CR68

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
  2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
Hawkins at his last known address by certified mail, return receipt

requested, and to counsel of record via electronic means; and to

strike this case from the Court’s active docket.

                      V. CERTIFICATE OF APPEALABILITY

      Pursuant   to    Rule    11(a)    of    the   Rules       Governing   §    2255

Proceeding, the district court “must issue or deny a certificate of

appealability    when    it    enters    a    final   order       adverse   to    the

applicant” in such cases. If the court denies the certificate, “the

parties may not appeal the denial but may seek a certificate from

the court of appeals under Federal Rule of Appellate Procedure 22.”

28 U.S.C. § 2255(a).

      The Court finds it inappropriate to issue a certificate of

appealability in this matter because Hawkins has not made a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2255(c)(2). A petitioner satisfies this standard by

demonstrating    that     reasonable        jurists   would       find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court    is   likewise      debatable.         See   Miller-El    v.

Cockrell, 537 U.S. 322, 33638 (2003). Upon review of the record,

the Court concludes that Hawkins has failed to make the requisite

showing   and,    therefore,      DENIES       issuing      a     certificate      of


                                        6
 Case 1:20-cv-00129-IMK Document 6 Filed 07/20/21 Page 7 of 7 PageID #: 39



HAWKINS v. USA                                        1:20CV129/1:08CR68

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S §
  2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE
appealability.

DATED: July 20, 2021

                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE




                                    7
